Per Curiam.

The court below incorrectly allowed maintenance of $210 for the one month’s leave pay to which plaintiff would have been entitled before June 15,1948. Plaintiff was not entitled to leave pay and maintenance for the period after June, 1948, during which he did not work for defendant.
The judgment should he modified to the extent of reducing the amount of recovery from $3,262.50 to $3,052.50, and as modified affirmed, with costs to the respondent.
Hofstadter, Pécora and Heoht, JJ., concur.
Judgment accordingly.